Citation Nr: 0331377	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-03 118	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from September 1950 to 
September 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision from the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), which assigned an initial rating of 10 percent 
for PTSD, effective March 29, 2001, after granting service 
connection for this disability. 


REMAND

Prior to the filing of the veteran's PTSD claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA and the implementing regulations are 
applicable to the issue on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that the RO has not complied with the 
notification requirements of the VCAA and the implementing 
regulations.  Moreover, the veteran has not been afforded a 
VA examination for compensation purposes since August 2001.

In light of these circumstances, this case is REMANDED to the 
RO for the following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination to 
determine the current degree of severity 
of his PTSD.  The claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  The examiner should identify 
the nature, frequency and severity of all 
current manifestations of PTSD.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  The examiner is 
requested to provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD, to 
include whether it renders the veteran 
unemployable.  The rationale for all 
opinions expressed must be provided.

4.  Then, the RO should undertake any 
other development it determines to be 
indicated.

5.  After the above has been completed, 
the RO should readjudicate the issue on 
appeal, with consideration of the 
propriety of staged ratings consistent 
with Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 


(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


